DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on May 17, 2021, is acknowledged.
Claims 1-11 are pending in the instant application.
	

Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-8 in the reply filed on May 17, 2021 is acknowledged.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuie (US 2018/0366663).
Regarding claim 1, Furuie discloses a method of producing an electronic device, comprising: constructing a substantially planar stack of plastics film components (10, 60) by 
Regarding claim 2, Furuie discloses a method wherein manipulating the stack comprises bending the stack in a bending plane substantially perpendicular to the plane of the stack, and further comprising: prior to the manipulating the stack, selectively treating the adhesive (70) at one edge portion of the stack, one edge portion extending substantially perpendicular to the bending plane (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (JP 10-268270 A) in view of Liu et al. (US 2018/0275435).
Regarding claim 1, Kobayashi discloses a method of producing an electronic device, comprising: constructing a substantially planar stack of film components (50, 24) by applying a first plastics film component (24, π[0023]) to a second film component (50) via an adhesive (62); manipulating the stack so as to force the first and second film components out of planar configurations into stressed configurations (πs[0040-0041]); and treating at least parts of the .

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (WO 2016/044360 A1) in view of Kobayashi et al. (JP 10-268270 A).
Regarding claim 1, Green discloses a method of producing an electronic device, comprising: constructing a substantially planar stack of film components (110,120) by applying a first film component (10) to a second film component (120) via an adhesive (140); manipulating the stack so as to force the first and second film components out of planar configurations into stressed configurations (Fig. 7, step 74); and treating at least parts of the adhesive to increase 
Regarding claim 2, Green discloses a method wherein manipulating the stack comprises bending the stack in a bending plane substantially perpendicular to the plane of the stack, and further comprising: prior to the manipulating the stack, selectively treating the adhesive at one edge portion of the stack, one edge portion extending substantially perpendicular to the bending plane (Fig. 7, step 72).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (WO 2016/044360 A1) in view of Kobayashi et al. (JP 10-268270 A), and further in view of Magnusson et al. (US 2020/0278574).
Regarding claim 3, Green in view of Kobayashi fails to exemplify further comprising including non-adhesive spacer elements between the first and second plastics film components, the non-adhesive spacer elements configured to retain a substantially uniform distance between .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (WO 2016/044360 A1) in view of Kobayashi et al. (JP 10-268270 A), and further in view of Reeves (US 2020/0257156).
Regarding claim 5, Green in view of Kobayashi fails to exemplify wherein the electronics device is a display device, and wherein forcing the first and second plastics film components into stressed configurations comprises forcibly conforming the stack to the curved surface of a transparent cover component. Reeves discloses a method of producing an electronic component wherein the electronics device is a display device, and wherein forcing a first and second film components into stressed configurations comprises forcibly conforming the stack (6) to a curved surface of a transparent cover component (2) in order to provide a transparent window to protect the display of the electronic device. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the cover as disclosed by Reeves in the method of Green in view of Kobayashi in order to provide a transparent window to protect the display of the electronic device.
.
Allowable Subject Matter
Claims 4, 6, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 4, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 4, and specifically comprising the limitation of applying the first plastics film component to the second plastics film component via the adhesive comprises applying the first plastics film component to the second plastics film component via a dispersion of the spacer elements in a liquid adhesive.
Regarding claim(s) 6, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 6, and specifically comprising the limitation of the curved surface of the transparent cover component comprises a stepped region, and further comprising: coating one or more of the curved surfaces and the stack with an adhesive; applying the stack to the curved surface via the one or more coatings; and treating the adhesive in at least the stepped regions to increase the cohesion of the adhesive.
Regarding claim(s) 7, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 7, and specifically comprising the limitation of the first and second plastics film components have different area dimensions, such that at least one edge of the first plastics film component comes to align with a respective edge of the second plastics film component as a result of the manipulating the stack.
Regarding claim(s) 8, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 8, and specifically comprising the limitation of the stack comprises encapsulation layers on opposite sides of the stack, which encapsulation layers comprise edge portions extending beyond edges of the first and second plastics film components; wherein the manipulating the stack comprises squeezing a portion of .

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y. Epps, can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879